Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:  The prior art does not teach or fairly suggest the apparatus and method claims as recited in independent claims 1 and 12 of the instant invention comprising inter alia a small-diameter endoscope surgical instrument system of coaxial and multiplex-pipe structure, comprising: a guide pipe having an inner diameter and an outer diameter, the guide pipe having a proximate end including at least one operation handle and a distal treatment end; an endoscope having an outer diameter smaller than the inner diameter of the guide pipe such that the endoscope is coaxially slidably receivable within the guide pipe, the endoscope having a proximate end including at least one operation handle and a distal treatment end, the endoscope and the guide pipe configured for axial and rotational movement relative to one another; an inner pipe having an outer diameter smaller than the inner diameter of the guide pipe such that the inner pipe is coaxially slidably receivable within the guide pipe, the inner pipe having a proximate end including at least one operation handle and a distal treatment end, the inner pipe and the guide pipe configured for axial movement relative to one another; and, a treatment pipe having a smooth, non-threaded outer wall and an inner diameter larger than the outer diameter of the guide pipe such that the guide pipe is coaxially slidably receivable within the treatment pipe, the treatment pipe having a proximate end including at least one operation handle and a distal treatment end, the treatment pipe and the guide pipe configured for axial and rotational movement relative to one another; wherein the treatment pipe is a cylindrical pipe and includes a hook, the hook having a shape formed by cutting out a portion of the cylindrical pipe such that the hook has a cylindrical tubular shape with the same inside and outside diameters, and the same central axis as the cylindrical pipe, the shape of the hook extending from the cylindrical pipe and curving along the cylindrical tubular shape toward a tip pointing in a tangential direction of the tubular shape; and, wherein, axial and rotational adjustment of the guide pipe, the endoscope or the inner pipe, and the treatment pipe relative to another may be provided by applying an axially or rotationally directed force upon a respective one of the at least one operation handle of one or more of the guide pipe, the endoscope or the inner pipe, and the treatment pipe.
The prior art of record fails to disclose a surgical instrument system comprising a guide pipe, endoscope, inner pipe and treatment pipe, wherein the treatment pipe comprises a specific hook/blade configuration and the guide pipe is configured to accommodate either the endoscope of inner pipe as desired, with the treatment pipe axially and rotating moves coaxially with the guide pipe.  Orphanos (US 2016/0367279) teach of a system comprising a guide pipe, endoscope, inner pipe and treatment pipe, however the treatment pipe does not include a hook and blade configuration as currently claimed.  Arai et al. (US 2003/0009085) and Mikkaichi (US 2007/0203395) teach of analogous hook configurations as claimed, however the hooks do not comprises a blade, but rather is merely configured to manipulate tissue, not cut/slice tissue as disclosed by the instant invention.    Lindsay (US 7556633) disclose an analogous hook and blade configuration as claimed, wherein the tip of the blade is tangential to a tangential direction of the tubular shape of the device, how the cutting instrument is configured for insertion through a working channel of the device, and not configured as part of a treatment tube which coaxially surrounds the guide pipe/endoscope as claimed in the instant invention.  Thus, although many of the claim limitations are known in the art singly, none of the prior art of record explicitly teach or fairly suggest the combination of elements recited in claims 1 and 12.   Any combination of the prior art of record, made to meet the current limitations of the surgical instrument system as claimed, would only be done so with impermissible hindsight.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW J KASZTEJNA whose telephone number is (571)272-6086. The examiner can normally be reached M-F, 7AM--3PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Sweet can be reached on (571) 272-4761. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW J KASZTEJNA/Primary Examiner, Art Unit 3799                                                                                                                                                                                                        
4/27/22